Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

THE LABORERS’ DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION FUND
1361 Ridge Avenue :
Philadelphia, PA 19123

and
THE LABORERS' DISTRICT COUNCIL
BUILDING AND CONSTRUCTION HEALTH
AND WELFARE FUND
665 North Broad Street #l
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
EDUCATION AND TRAINING FUND
1361 Ridge Avenue
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
PREPAID LEGAL PLAN
661 North Broad Street
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL OF THE
METROPOLITAN AREA OF PHILADELPHIA :
AND VICINITY LABORERS’ INTERNATIONAL
UNION OF NORTH AMERICA, RYAN BOYER,
AS TRUSTEE AD LITEM
665 North Broad Street
Philadelphia, PA 19123

and
THE LABORERS' - EMPLOYERS’ COOPERATION
AND EDUCATION TRUST
1500 Walnut Street, Suite 1304
Philadelphia, PA 19103

and
LABORERS' DISTRICT COUNCIL LOCAL
REGIONAL, AND STATE HEALTH AND
SAFETY BENEFIT FUND
1500 Walnut Street, Suite 1304
Philadelphia, PA 19103

and

on an on no ne ll aa ¢¢ vs cl al

no on al

on on

an co 10 al ll

00 00 co \\ on ll ll

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 2 of 14

GENERAL BUILDING CONTRACTOR'S :
ASSOCIATION

S. 18“‘Street .
Philadelphia, PA 19103 :

Plaintiffs :
vs.
ELOHIM CLEANING CONTRACTORS, INC.

804 Winder Drive :
Bristol, PA 19007 :

 

 

Defendant :
CO_MIM
I. Jurisdiction and Venue
1. This Court has jurisdiction over the subject matter of

this action pursuant to 29 U.S.C. §§ 185(a), 1132 and 1145.

2. A copy of this Complaint has been served upon the
Secretary of Labor and the Secretary of the Treasury of the United
States by Certified Mail.

3. This Court is one of proper venue pursuant to 29 U.S.C.
§§ 185(a) or 1132(e).

II. Parties

4. The Laborers’ District Council Construction Industry
Pension Fund (hereinafter referred to as ”Pension Fund") is a trust
fund established and maintained pursuant to Section 302(c) of the
LMRA, 29 U.S.C. § 186(c)(5), and is an employee benefit. plan
established and maintained pursuant to §§ 3(1) and (3) of ERISA,
29 U.S.C. §§1002(1) and (3), which is maintained for the purpose

of providing pension retirement benefits to eligible participants.

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 3 of 14

The Pension Fund qualifies to commence this action under §502(d)(1)
of ERISA, 29 U.S.c. §1132(D)(1).

5. Plaintiff, Laborers' District Council Building and
Construction Health and Welfare Fund (hereinafter referred to as
”Health and Welfare Fund"), is a trust fund established and
maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C.
§186(c)(5), and is an employee benefit plan established and
maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C. §§1002(1)
and (3), which is maintained for the purpose of providing health
benefits and other welfare benefits to eligible participants. The
Health and Welfare Fund qualifies to commence this action under
§502(d)(1) of ERISA, 29 U.S.c. §1132(0)(1).

6. The Laborers’ District Council Education and Training
Fund (hereinafter referred to as ”Training Fund"), is a trust fund
established and maintained pursuant to §302(c)(5), of LMRA, 29
U.S.C. §186(c)(5), and is an employee benefit plan established and

maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C.

§1132(d)(1).
7. The Laborers’ District Council Prepaid Legal Fund
(hereinafter referred to as ”Legal Fund"), is a trust fund

established and maintained pursuant to §§3(1) and (3) of ERISA, 29
U.S.C. §§1002(1) and (3), which is maintained for the purpose of
providing prepaid legal benefits to eligible participants. The

Legal Fund qualifies to commence this action under §502(d)(1) of

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 4 of 14

ERISA, 29 U.S.c. §1132(d)(1).

8. Plaintiff, Laborers' District Council of the
Metropolitan Area of Philadelphia and vicinity, Laborers’
International Union of North America (hereinafter referred to as
the ”Union”), is an unincorporated labor organization engaged in
representing employees for the purpose of collective bargaining.
Ryan Boyer is Business Manager of the Union and is duly authorized
to serve as Trustee Ad Litem for the purpose of these proceedings.

9. Plaintiff, Laborers’ - Employers’ Cooperation and
Education Trust (hereinafter referred to as ”LECET”), is a trust
fund established and maintained pursuant to §§302(0)(5) of LMRA,
29 U.S.C. §186(c)(5), and is an employee benefit plan established
and maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C.
§1132(d)(1).

10. Plaintiff Laborers’ District Council Local, Regional and
State Health and Safety Benefit Fund (hereinafter referred to as
”Health and Safety Fund"), is a trust fund established and
maintained pursuant to §302(c)(5) of LMRA, 29 U.S.C. §186(c)(5)
and is an employee benefit plan established and maintained pursuant
to §§3(1) and (3) of ERISA, 29 U.S.C. §§1002(1) and (3), which is
maintained for the purpose of providing health and other welfare
benefits to eligible participants. As such, the Health and Safety
Fund is qualified to commence this action pursuant to §§502(d)(1)

of ERISA, 29 U.s.c. §1132(d)(1).

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 5 of 14

11. Plaintiff, General Building Contractors’ Association, is
a non-profit corporation representing employers in the commercial
and institutional construction industry for the purpose of
collective bargaining.

12. Defendant, Elohim Cleaning Contractors, Inc.
(hereinafter referred to as ”Elohim”, ”Employer” or ”Defendant”)
is an employer in affecting commence within the meaning of §§3(5),
(11), and (12) of ERISA, 29 U.S.C. §§1002(5), (11) and (12) and
Sections (6) and (7) of the National Labor Relations Act, as
amended, 29 U.S.C. §152(2) (6) and (7) (hereinafter referred to as
the ”N.L.R.A.”) .

13. Defendant, Elohim Cleaning Contractors, Inc. is a
corporation authorized to conduct business in the Commonwealth of
Pennsylvania. Defendant maintains its primary place of business
at 804 Winder Drive, Bristol, PA 19007.

III. Statement of the Claim

14. At all times relevant, Defendant, Elohim and Plaintiff,
Union have been parties to a Collective Bargaining Agreement.

15. The Defendant, Elohim, also signed and/or agreed to
abide by the terms of the agreements and declarations of trust of
the Plaintiff Funds, as from time to time amended (”Trust
Agreements”) made between certain employers and employee
representatives in an industry(ies) affecting interstate commerce

to promote stable and peaceful labor relations.

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 6 of 14

16. The Collective Bargaining Agreement contains provisions
whereby Defendant, Elohim, was required to deduct designated
amounts for Union working dues and make contributions to the
Laborers’ District Council Pension Fund, Health and Welfare Fund,
Education and Training Fund, Prepaid Legal Fund and Health and
Safety Benefit Fund on behalf of all employees covered by the
Collective Bargaining Agreement and was required to pay such
amounts to the Union and Funds.

17. Under the Labor Contract or Trust Agreements, Defendant
agreed:

a. to make full and timely payments on a
monthly basis to the Funds, Union and
Industry Advancement Program as required
by the Labor contracts;

b. to file monthly remittance reports with
the Funds detailing all employees or work
for which contributions were required
under the Labor Contract;

c. to produce upon request by the Funds,
individually or jointly, all books and
records deemed necessary to conduct an
audit of the Company’s records concerning
its obligations to the Funds and Union;
and

d. to pay liquidated damages and all costs
of litigation, including attorneys fees,
expended by the Funds and Union to
collect any amounts due as a consequence
of the Company’s failure to comply with
its contractual obligations described in
subparagraphs (a), (b), and (c) above;
and

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 7 of 14

e. to make payment of interest at the prime
lending rate plus two percent on all
contributions paid to the Funds after the
date upon which they were due.

18. Based upon compliance testing of payroll records
(”audit”) of the period beginning January 1, 2017 through February
28, 2018, Elohim has failed to make benefit fund contributions in
the amount of $27,633.78.

19. All delinquent contributions herein have remained unpaid
for more than thirty (30) days beyond the date on which they were
due pursuant to the terms of the Collective Bargaining Agreement
and Trust Agreements.

20. This action is brought by the fiduciaries of the above
Funds pursuant to §502(g)(2), 29 U.S.C. §1132(g)(2) to enforce
§515 of ERISA, 29 U.S.C. §1145, pursuant to which the Court is
directed to award all unpaid contributions, interest and
liquidated damages up to or exceeding twenty percent, reasonable
attorney's fees, court costs and any other fees or relief which
the Court deems appropriate.

21. Under the terms of the Collective Bargaining Agreement,
Defendant Elohim, is contractually obligated to pay interest,
audit fees, counsel fees and liquidated damages.

COUNT I - Breach of Contract - Unpaid Contributions
Plaintiffs v. Defendant

22. The allegations contained in paragraphs 1 through 21 are

incorporated herein by reference as fully as though set forth at

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 8 of 14

length.

23. Defendant owes the Funds and Union contributions in the
amount of $27,633.78 applicable to work performed January 1, 2017,
through February 28, 2018, plus interest in an amount to be
calculated and audit fee of $1,800.00 for a total of $29,443.78.

24. Defendant has not made payments to the Funds and Union
as required by the Labor Contract and/or Trust Agreements and as
such, are in violation of §301 of the LMRA, 29 U.S.C. §185(a).

WHEREFORE, Plaintiffs ask that the Court:

1. Enter judgment in favor of the
plaintiffs, and against the Defendant, in
the amount of $29,443.78 plus interest to
be calculated in accordance with
applicable law, and liquidated damages as
demanded, plus any additional amounts
which are found to be due and owing
during the pendency of this litigation,
interest audit fees, and attorneys' fees
incurred in this action or in the
collection and enforcement of any
judgment, as provided by the Labor
Contract and/or Trust Agreements.

2. Grant such other or further relief, legal
and equitable as may be just, necessary
or appropriate.

COUNT II - ERISA - Unpaid Contributions
Fund Plaintiffs v. Defendant
25. The allegations contained ill paragraphs 1 through 24

above are incorporated herein by reference as fully as though set

forth at length.

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 9 of 14

26. Defendant has failed to make payment of contributions
pertaining to work performed January 1, 2017, through February 28,
2018, in violation of 29 U.S.C. §1145 in the amount of $27,633.78.

27. The Funds have been damaged by Defendant's violation of

29 U.S.C. §1145.
WHEREFORE, Plaintiffs ask that the Court:

(l) Enter judgment against the Defendant, and
in favor of the Funds, in the amount of
$29,443.78 plus interest and any
additional amounts which are found to be
owing during the pendency of this
litigation, interest and costs and
attorneys' fees incurred in this action
or in the collection or enforcement of
any judgment, as provided in the Labor
Contract or Trust Agreements or any
amounts which are found to be due and
owing during the pendency of this
litigation, together with interest at the
rate prescribed in 26 U.S.C. §6621,
liquidated damages equal to the greater
of the interest on the unpaid
contributions or liquidated damages
provided by the documents governing the
Funds or statute and reasonable
attorneys' fees and costs incurred in
this action or the collection or
enforcement of any judgment.

(2) Grant such other or further relief, legal
or equitable as may be just, necessary or
appropriate.

COUNT III - Audit/Accounting
Plaintiffs v. Defendant

28. The allegations of paragraphs 1 through 27 are

incorporated herein by reference as if fully restated.

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 10 of 14

29. The amount of contributions Defendant is required to pay
to the Funds and Union is based upon hours worked and wages paid
to the employees performing work covered by the Labor Contract.

30. The plaintiffs are without sufficient information or
knowledge to plead the precise nature, extent and amount of the
Defendant, Elohim Cleaning Contractors’ delinquency for the period
March l, 2018, through and including the present, since the books,
records and information necessary to determine such liability are
in the exclusive possession, custody, control and knowledge of the
Defendant,

31. Computation of the precise amount of an employer’s
delinquency is ordinarily achieved by an audit of the employer’s
books and records and/or calculated from contractually required
remittance reports submitted by the employer and Defendant has
failed and refused to cooperate with same.

32. Plaintiffs do not have sufficient information at the
present time to calculate the amount of any deficiency from March
1, 2018, through the present.

33. Defendant is required by the Labor Contract, Trust
Agreements and/or applicable law to permit the Funds to audit its
records and to cooperate with the Funds in determining the amount
of contributions due.

34. Plaintiffs have no adequate remedy at law for the

calculation of damages suffered from March 1, 2018, through and

10

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 11 of 14

including the present as a result of Defendant's breach of its
obligations and therefore require an audit.

35. Accordingly, in addition to seeking an audit to
determine contributions owed the Funds, plaintiffs seek access to
payroll withholding records from March l, 2018, through the present
to determine the amount of benefit fund contributions owed.

36. All conditions precedent to equitable relief have been
satisfied.

WHEREFORE, the Funds and Union plaintiffs ask that the Court:

(l) Enjoin the Defendant, Elohim Cleaning
Contractors, Inc., its officers, agents,
servants, employees, attorneys and all
others in active concert or participation
with them to permit an audit of all
records from March l, 2018, through the
present under the actual or constructive
control of the Defendant; and in the
absence of records, to cooperate in
alternative methods for the
determination of work for which
contributions are due; and

(2) Grant such other and further relief,
legal or equitable as may be just,
necessary or appropriate.

COUNT IV - Contributions Under Contract After Audit
All Plaintiffs v. Defendant

37. The allegations of paragraphs l through 36 are

incorporated by reference as if fully restated.

38. Defendant has failed to make contributions to the Funds

and Union as required by the Labor Contract or Trust Agreements.

ll

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 12 of 14

39. Plaintiffs have been damaged by the failure of Defendant
to make contributions as required by its Labor Contract or Trust
Agreements.

WHEREFORE, Plaintiffs ask that the Court:

(l) After an audit, enter judgment against
the Defendant and in favor of the
plaintiffs individually for the amount of
contributions found due and owing by an
audit, together with liquidated damages,
interest and costs, including reasonable
audit fees and attorney's fees incurred
in this action or in the collection and
enforcement of any judgment, as provided
in the Labor Contract or Trust
Agreements; and

(2) Grant such other relief, legal or
equitable, as may be just, necessary or
appropriate.

COUNT V - Contributions Under ERISA, After Audit
Fund Plaintiffs v. Defendant

40. The allegations of paragraphs l through 39 are
incorporated by reference as if fully restated.

41. On information and belief, Defendant has failed to make
contributions to the Funds in violation of 29 U.S.C. §1145,

42. The plaintiffs are without sufficient information or
knowledge to plead the precise nature, extent and amount of the
Defendant's delinquency for the period January l, 2013, through
the present, since the books, records and information necessary to

determine this liability are within the possession, control and

knowledge of the Defendant.

12

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 13 of 14

43. On information and belief, the plaintiff Funds have been
damaged by defendant's violation of 29 U.S.C. 1145.
WHEREFORE, Plaintiffs ask that this Court:

(1) After an audit, enter judgment against
the Defendant, and in favor of the
plaintiff Funds individually for the
contributions found due and owing by the
audit, together with interest at the rate
prescribed in 26 U.S.C. §6621 from the
due date of the payment until the date of
the actual payment, liquidated damages
equal to the greater of the interest on
the unpaid contributions or liquidated
damages provided by the Plan document or
statute and reasonable audit fees and
attorneys' fees and costs incurred in
connection with any proceedings to
enforce or collect any judgment; and

(2) Grant such other or further relief, legal
or equitable, as may be just, necessary
or appropriate.

/s/ Na§é%kfi¢§;§§§%§?§§:_

NANCY L\is sTEIN (ID No. 40019)
HAMBURG & G LDEN, P.C.

1601 Market Street, Suite 3310
Philadelphia, PA 19103

(215) 255-8594

(215) 255-8583 (facsimile)
goldsteinnl@hamburg-golden.com

Date: October 2, 2018 Attorney for Plaintiffs

13

Case 2:18-cV-O4248-HB Document 1 Filed 10/02/18 Page 14 of 14

CERTIFICATE OF SERVICE
Nancy L. Goldstein, Esquire, hereby certifies that a true and
correct copy of the foregoing Complaint has been served by
Certified Mail, as required by §502(h) of the Employment Retirement
Income Security Act of 1974, 29 U.S.C. §1132(h) on the date listed
herein, October 9, 2018, upon the following:
Secretary of the Treasury
Internal Revenue Service
1111 Constitution Avenue, NW

Washington, D.C. 20224
Attn. T:EP

and

Secretary of Labor

200 Constitution Avenue
Washington, D.C. 20421
Attn: Assistant Solicitor
For Benefits Security

` r@LLM&(/§é
/s/ Na y -. 'oldstein

NANCY L . (GSLDSTEIN

